UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JESUS BRITO,

                                        Plaintiff,                   19 Civ. 3876 (PAE) (KHP)
                        -v-
                                                                              ORDER
 LUCKY SEVEN RESTAURANT & BAR, LLC, D/B/A
 LUCKY 7 TAPAS BAR, LA CASA DEL MOFONGO
 INC., FELIX CABRERA, AVI DISHI, AND JOHN
 DOES #1-10,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       At today’s conference, the Court resolved the motion for reconsideration docketed at 71

for the reasons set forth in the transcript. The Court also, preliminarily, scheduled a bench trial

for June 25 (through 1:45 p.m.), 28, and 29, 2021. These dates are subject to counsel’s

conferring promptly with their clients and witnesses as to availability. The parties are directed to

submit, by June 2, 2021, a joint letter indicating whether these dates are workable for all parties

and whether either party envisions any witnesses appearing remotely or by declaration and

deposition alone. In the event of the latter, the letter should indicate whether parties have

reached agreement as to the means by which such a witness’s testimony would be received.



       SO ORDERED.

                                                                
                                                              ______________________________
                                                              PAUL A. ENGELMAYER
                                                              United States District Judge
Dated: May 28, 2021
       New York, New York
